Title: To George Washington from Major General John Sullivan, 24 September 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Providence Septemr 24th 1778
          
          This morning at Day break I Received the Inclosed from the marquis Since which have heard nothing of the Fleet Seen off [Newport]. I think it must be the Fleet which arrived at Halifax with Troops Joined by Some others from that Quarter or from England The moment I can get any Information with Certainty Respecting it Shall forward it to your Excellencey in the Interim I have the honor to be very Respectfully your Excellenceys most obedt Servt
          
            Jno. Sullivan
          
        